Citation Nr: 0935082	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-25 223	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Propriety of the reduction in evaluation of essential 
hypertension from 20 percent to 10 percent, effective August 
1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO reduced the rating for 
the Veteran's essential hypertension from 20 to 10 percent, 
and reduced the rating for his right knee disability from 30 
to 20 percent, each effective August 1, 2005.

After the Veteran disagreed with these reductions, the RO, in 
June 2006, restored the 30 percent rating for the right knee 
disability, effective August 1, 2005.  As that decision 
constitutes a full grant of the benefit sought, the issue of 
the propriety of the reduction of the rating for the 
Veteran's right knee disability is not before the Board.

The Veteran requested a hearing at the RO before a Veterans 
Law Judge, but later requested that the hearing be cancelled.


FINDING OF FACT

On April 14, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
and his authorized representative that a withdrawal of the 
claim remaining on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.

In this case, the RO reduced the rating for the Veteran's 
essential hypertension from 20 to 10 percent.  After 
completing the steps necessary to perfect his appeal, the 
Veteran submitted an April 14, 2008 statement in support of 
claim (VA Form 21-4138) in which he wrote, "I hereby 
withdraw the issues of increased evaluation for my right knee 
and hypertension issues from appeal."  He also requested 
that the scheduled Board hearing be cancelled and requested 
that his claims folder be returned as soon as possible so 
that his new claims could be adjudicated.  In a letter of the 
same date, the Veteran's representative reiterated the 
Veteran's request to withdraw the issues of increased 
evaluations for his right knee and hypertension from appeal, 
to cancel the scheduled hearing, and to have the claims 
folder returned as soon as possible so that new claims could 
be adjudicated.

As noted, the issue of the propriety of the reduction of the 
rating for the right knee disability from 30 to 20 percent is 
not before the Board, because restoration of the 30 percent 
rating granted the requested benefit of restoration in full.  
The only remaining issue is the propriety of the reduction of 
the rating for essential hypertension from 20 to 10 percent.  
In requesting withdrawal of the appeal, the Veteran and his 
representative identified the issue as an increased 
evaluation for hypertension, rather than the propriety of the 
reduction of the evaluation for this disability.  However, 
based on its review of the evidence in the claims file, the 
Board concludes that the Veteran and his representative were 
referring to the issue of the propriety of the reduction of 
the rating for hypertension.  The only issue on appeal was 
the propriety of the reduction of the rating for essential 
hypertension.  The Veteran's November 2005 notice of 
disagreement referred to the May 2005 reduction, and the 
March 2009 statement of the case and June 2006 supplemental 
statement of the case listed the issue as evaluation of 
essential hypertension currently evaluated as 10 percent 
disabling.  Thus, when the Veteran and his representative 
requested that the issue of an increased evaluation of 
hypertension be withdrawn, they were referring to the issue 
of the propriety of the reduction of the evaluation for the 
Veteran's service-connected essential hypertension, the only 
issue that was on appeal with regard to this disability, and 
to which the Veteran, his representative, and the RO had 
referred throughout the course of the appeal.  Moreover, the 
Veteran and his representative requested that this withdrawal 
be effectuated so that the claims folder could be returned to 
the RO to consider new claims to be raised by the Veteran.  
Mindful of this concern, and based on the above evidence, the 
Board will grant this request. 

Consequently, the Veteran and his representative have 
withdrawn the appeal as to the propriety of the reduction in 
evaluation of essential hypertension from 20 percent to 10 
percent, effective August 1, 2005 and, hence, there remain no 
allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


